NUMBER 13-21-00416-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                          IN RE MARCUS ROBERT ARCHER


                           On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

     Before Chief Justice Contreras and Justices Hinojosa and Silva
              Memorandum Opinion by Justice Hinojosa1

        Pro se relator Marcus Robert Archer has filed a petition for writ of mandamus

through which he seeks to compel the trial court to rule on relator’s motion for nunc pro

tunc judgment. Relator contends that he did not receive all of the jail time credit to which

he was entitled, and he filed a motion for nunc pro tunc judgment to correct the error,

however, the trial court has not ruled on that motion.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to mandamus relief, the relator must establish both that the act

sought to be compelled is a ministerial act not involving a discretionary or judicial decision

and that there is no adequate remedy at law to redress the alleged harm. In re Meza, 611

S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding); In re Harris, 491 S.W.3d 332,

334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam); In re McCann, 422 S.W.3d

701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Judicial Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007) (orig. proceeding).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d

424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). The relator must file an appendix and

record sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying

the required contents for the appendix); R. 52.7(a) (specifying the required contents for

the record).




                                              2
       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not established his entitlement

to the relief sought. See In re Harris, 491 S.W.3d at 334; In re McCann, 422 S.W.3d at

704; State ex rel. Young, 236 S.W.3d at 210. Relator has failed to (1) include a statement

of facts supported by citations to competent evidence included in the appendix or record,

(2) provide a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record, and (3) file an appendix and record

sufficient to support the claim for relief. See TEX. R. APP. P. 52.3; id. R. 52.3(k).

Accordingly, we deny the petition for writ of mandamus.



                                                                 LETICIA HINOJOSA
                                                                 Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
3rd day of December, 2021.




                                              3